THE THIRTEENTH COURT OF APPEALS

                                      13-22-00179-CV


                            IN RE ARNOLD RAUL GONZALES


                                    On Appeal from the
                       377th District Court of Victoria County, Texas
                          Trial Court Cause No. 20-08-32316-D


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. No costs are assessed, due to

appellant’s inability to pay costs.

       We further order this decision certified below for observance.

August 25, 2022